Citation Nr: 0702430	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee,
in excess of 10 percent from January 1, 2003 to July 2, 2003; 
and in excess of 30 percent from July 3, 2003 to October 6, 
2004, and from December 1, 2005. 
 

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
1989, and from February 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that rating decision, the RO 
assigned a temporary total (100 percent) rating for a period 
of convalescence from November 21, 2002 to December 31, 2002, 
and continued a 10 percent disability rating assigned 
effective from January 1, 2003, for the service-connected 
degenerative joint disease of the left knee.  38 C.F.R. § 
4.30 (2006).  The RO also continued a 10 percent disability 
rating for the service-connected degenerative joint disease 
of the right knee.  The veteran perfected appeals as to the 
10 percent ratings assigned for each knee disability.

During the appeal, in an August 2005 rating decision, the RO 
assigned a temporary total (100 percent) rating for a period 
of convalescence from October 7, 2004 to November 30, 2005, 
and assigned a 30 percent rating assigned effective from 
December 1, 2005, for the left knee disability.  38 C.F.R. § 
4.30 (2006).  However, the increased rating claim remained in 
controversy because the ratings for the two periods for which 
a temporary total rating was not assigned remained less than 
the maximum available benefit awardable.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In that decision, the RO also 
continued the 10 percent rating assigned for the service-
connected degenerative joint disease of the right knee. 

The issue regarding the left knee disability ratings is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the right knee is manifested by 
pain in the right knee joint and slight actual limitation of 
flexion of the right leg. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in July 2003, 
September 2005, and in March, May, and June 2006.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher disability rating for the claimed service-connected 
disability.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements and 
testimony at a June 2005 hearing at the RO.  The claim was 
subsequently readjudicated and the veteran was provided a 
supplemental statement of the case in August 2005.  The 
veteran has also indicated in his statements and hearing 
testimony that he has actual knowledge of the requirements 
for a higher rating.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, as a higher rating for 
the claimed disability is denied here, the issue with respect 
to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records include VA 
examination reports, and statements made and testimony given 
in support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's right knee disability, characterized as 
degenerative joint disease of the right knee, is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, as 
10 percent disabling.  See, e.g., 38 C.F.R. § 4.27 (2006).    

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings will be rated as degenerative 
arthritis, which is rated based on limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
(or joints) involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objective confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 
38 C.F.R. § 4.59 (2006); Hicks v. Brown, 8 Vet. App. 417, 420 
(1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2006).  A noncompensable rating is warranted under 
Diagnostic Code 5260 for limitation of flexion of the leg to 
60 degrees.  A 10 percent rating is warranted for limitation 
of flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

A noncompensable rating is warranted under Diagnostic Code 
5261 for limitation of extension of the leg to 5 degrees.  A 
10 percent rating is warranted for extension of the leg 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is warranted for extension of the leg limited to 20 
degrees.  A 40 percent rating is warranted for extension of 
the left limited to 30 degrees.  38 C.F.R. § 4.71a.

The medical evidence demonstrates that during an August 2003 
VA examination, the veteran had a range of motion of the 
right knee from 0 to 135 degrees without pain.  During a 
March 2005 VA examination, he had flexion of the right knee 
from 0 to 132 degrees with pain at the end of flexion; and 
full extension without pain.  

Since the results of these examinations do not show a 
noncompensable degree of limitation of flexion, nor a 
noncompensable degree of limitation of extension, a higher 
rating is not warranted under either Diagnostic Code 5260 or 
5261.  

During the March 2005 examination the veteran described 
flare-ups precipitated with climbing or going down or long 
walking, resulting with increased pain and limitation of 
motion increased partially.  On examination, five repeated 
motions made no change in the range of motion of the right 
knee.  There was objective evidence of painful motion.  The 
examiner noted there was no increase in weakness or fatigue.

The veteran's limitation of right knee motion is not to a 
degree to warrant a noncompensable rating under Diagnostic 
Code 5260 or 5261.  The Board has considered the evidence of 
a slight actual limitation of flexion with objective evidence 
of pain at the end of flexion, as well as findings of mild 
weakness and tenderness, and mild increase in lack of 
endurance.  See the March 2005 VA examination report.  
Nevertheless, the Board finds that the evidence of record 
does not support the assignment of more than the 10 percent 
rating currently in effect for his degenerative joint disease 
of the right knee.  See 38 C.F.R. §§ .4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003.  

Based on the foregoing,  the Board concludes that at this 
time there is not a medical and factual basis on which to 
conclude that there is functional loss due to pain in the 
veteran's right knee disability which is sufficient to 
warrant any additional rating for the service-connected 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, the objective medical 
evidence shows that the veteran's right knee is stable.  Each 
diagnostic test for laxity, instability, etc., has been 
negative.  See, e.g., August 2003 VA examination report (no 
instability or McMurray sign), March 2005 VA examination 
report (no instability; medial and lateral quarter two 
ligaments intact; anterior and posterior cruciate ligament 
intact; Lachman's is negative; medial and lateral meniscus 
intact; and McMurray test negative).  Thus, a compensable 
rating under Diagnostic Code 5257 cannot be assigned due to 
the lack of medical evidence showing any subluxation or 
instability of the veteran's right knee.

Similarly, the medical evidence does not indicate any 
impairment of the right knee resulting in dislocation, 
malunion, or nonunion.  During the March 2005 VA examination, 
the examiner found no dislocation; and none of the evidence 
of record contains findings of any dislocation, malunion, or 
nonunion.  X-ray examination at the time of the August 2003 
and March 2005 VA examinations record only degenerative joint 
disease, and mild osteoarthritis of the right knee.  Hence, a 
higher rating is not warranted under Diagnostic Code 5258 and 
5262.  Similarly, a higher rating is not warranted under 
Diagnostic Code 5256 in light of the fact that the veteran 
clinically shows right knee motion.  Thus there is no 
evidence of right knee ankylosis, which is also a specific 
finding in the March 2005 VA examination report.

The clinical presentation of the veteran's right knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  Clearly, due 
to the chronic nature of the veteran's right knee disability, 
interference with his employment is foreseeable.  However, 
the record evidence does not reflect frequent periods of 
hospitalization because of the service-connected right knee 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case in which the 10 percent rating assigned under the 
applicable diagnostic codes is found to be inadequate.  See 
Moyer v. Derwinski, 1 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1994) (the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996).

In summary, the preponderance of the evidence is against the 
claim for an increased  rating for degenerative joint disease 
of the right knee.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied.


REMAND

The veteran is claiming entitlement to an increased rating 
for degenerative joint disease of the left knee, in excess of 
10 percent from January 1, 2003 to July 2, 2003; and in 
excess of 30 percent from July 3, 2003 to October 6, 2004, 
and from December 1, 2005.  The Board has reviewed the claims 
file and determined that further development is necessary 
prior to adjudicating the veteran's claim.  

In June 2005 the veteran through his representative notified 
the RO that the veteran was hospitalized on October 7, 2004 
and underwent a partial knee replacement of his left knee; 
and following rehabilitation and recovery, the veteran 
returned to work January 10, 2005.  On this basis, the 
veteran claimed entitlement to a temporary total (100 
percent) rating for a period of convalescence, which was 
granted in an August 2005 rating decision.  

Also in June 2005 the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, in 
which he notified VA that he had received the knee surgery 
treatment at Virtua Surgery Center in Mount Holly, New 
Jersey, from October 7 to 10, 2004.  Review of the claims 
file shows that these records are not present (but for a 
possible exception of a physician discharge instructions 
record which is present), and that the RO has not requested 
these records or any that may be associated with the 
rehabilitation and recovery following that left knee surgery.  
Any such treatment records not of record should be obtained 
by the RO.  (There is a solitary "updated record of a plan 
of care physical therapy" dated in November 2004).

Also, in a March 2005 statement from Paul Dicpinagatis, M.D., 
he indicated that the veteran was being seen at the 
University of Pennsylvania for his left knee.  The RO should 
request the records of such treatment or evaluation.

During the most recent VA examination in March 2005, the 
examiner was apparently unaware of the veteran's October 2004 
left knee surgery, as he noted a surgery in 2002 and that 
there were no surgeries after 2002.  The fulfillment of the 
VA's statutory duty to assist the appellant includes 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Therefore, after obtaining any further medical treatment 
records including associated with the October 2004 left knee 
surgery, the RO should arrange for an addendum to the March 
2005 VA examination report.  This would afford the examiner 
an opportunity to comment on the veteran's left knee 
condition in light of the additional information associated 
with his October 2004 left knee surgery, and any later 
treatment or evaluation medical records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his left knee 
condition; in particular, associated with 
(1) his October 2004 left knee surgery at 
Virtua Surgery Center, including treatment 
leading up to and following 
(rehabilitation and recover) that surgery; 
and (2) medical records of left knee 
treatment/evaluation at the University of 
Pennsylvania.  

The RO should attempt to obtain copies of 
medical records from all sources 
identified, and specifically request all 
records of  treatment associated with (1) 
a partial left knee replacement in October 
2004 at Virtua Surgery Center in Mount 
Holly, New Jersey, including any treatment 
from that facility before and after the 
surgery; and (2) medical records of left 
knee treatment/evaluation at the 
University of Pennsylvania.  

2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder, to the VA 
examiner who examined the veteran's left 
knee in March 2005, for the purpose of 
obtaining an addendum.  If this examiner 
is unavailable the case is to be referred 
to another VA orthopedic specialist.  If 
the examiner deems necessary, an 
examination should be scheduled.

After reviewing the available medical 
records, and examination if deemed 
necessary, the examiner should render 
comments in supplement to the March 2005 
examination report in light of the 
additional information.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased rating for degenerative joint 
disease of the left knee, in excess of 10 
percent from January 1, 2003 to July 2, 
2003; and in excess of 30 percent from 
July 3, 2003 to October 6, 2004, and from 
December 1, 2005.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


